Exhibit 99.1 JAGUAR MINING INC. Consolidated Financial Statements December 31, 2010 and 2009 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The accompanying consolidated financial statements of Jaguar Mining Inc. and all the information contained in this annual report are the responsibility of management and have been approved by the Board of Directors.These financial statements and all other information have been prepared by management in accordance with accounting principles generally accepted in Canada.Some amounts included in the financial statements are based on management’s best estimates and have been derived with careful judgment.In fulfilling its responsibilities, management has developed and maintains a system of internal controls.These controls ensure that transactions are authorized, assets are safeguarded from loss or unauthorized use, and financial records are reliable for the purpose of preparing financial statements.The Board of Directors carries out its responsibilities for the financial statements through the Audit Committee.The Audit Committee periodically reviews and discusses financial reporting matters with the Company’s auditors, KPMG LLP, as well as with management.These financial statements have been audited by KPMG LLP, Chartered Accountants, on behalf of the shareholders. Daniel R. Titcomb James M. Roller President and CEO Chief Financial Officer March 21, 2011 KPMG LLP Telephone (416) 777-8500 Chartered Accountants Fax (416) 777-8818 Bay Adelaide Centre Internet www.kpmg.ca 333 Bay Street Suite 4600 Toronto ON M5H 2S5 Canada INDEPENDENT AUDITORS' REPORT To the Shareholders of Jaguar Mining Inc. We have audited the accompanying consolidated financial statements of Jaguar Mining Inc. which comprise the consolidated balance sheets as at December31, 2010 and 2009, the consolidated statements of operations and comprehensive loss, cash flows and shareholders’ equity for each of the years in the three year period ended December 31, 2010 and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error.In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of Jaguar Mining Inc. as at December31, 2010 and 2009 and its consolidated results of operations and its consolidated cash flows for each of the years in the three year period ended December 31, 2010 in accordance with Canadian generally accepted accounting principles. Chartered Accountants, Licensed Public Accountants Toronto, Canada March 21, 2011 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. KPMG LLP Telephone (416) 777-8500 Chartered Accountants Fax (416) 777-8818 Bay Adelaide Centre Internet www.kpmg.ca 333 Bay Street Suite 4600 Toronto ON M5H 2S5 Canada REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Shareholders and Board of Directors Jaguar Mining Inc. We have audited the accompanying consolidated balance sheets of Jaguar Mining Inc. as at December 31, 2010 and 2009 and the related consolidated statements of operations and comprehensive loss, cash flows and shareholders’ equity for each of the years in the three-year period ended December 31, 2010. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Jaguar Mining Inc. as of December 31, 2010 and December 31, 2009 and its consolidated results of operations and its consolidated cash flows for each of the years in the three-year period ended December 31, 2010 in conformity with Canadian generally accepted accounting principles. Our audits were made for the purpose of forming an opinion on the basic consolidated financial statements taken as a whole. The supplementary information included in Exhibit 99.2 of Form 40-F entitled “Schedule of Reconciliation between Canadian and U.S. GAAP" is presented for purposes of additional analysis and requirements under securities legislation. Such supplementary information has been subjected to the auditing procedures applied in the audits of the basic consolidated financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic consolidated financial statements taken as a whole. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Jaguar Mining Inc.’s internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 21, 2011 expressed an unqualified opinion on the effectiveness of the Corporation’s internal control over financial reporting. Chartered Accountants, Licensed Public Accountants Toronto, Canada March 21, 2011 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. KPMG LLP Telephone (416) 777-8500 Chartered Accountants Fax (416) 777-8818 Bay Adelaide Centre Internet www.kpmg.ca 333 Bay Street Suite 4600 Toronto ON M5H 2S5 Canada REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Jaguar Mining Inc. We have audited Jaguar Mining Inc.’s internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Jaguar Mining Inc.’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Annual Report on Internal Control over Financial Reporting and Attestation Report of Registrant’s Public Accounting Firm within its Form 40-F. Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Jaguar Mining Inc. maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Jaguar Mining Inc. as at December 31, 2010 and 2009, and the related consolidated statements of operations and comprehensive loss, cash flows and shareholders’ equity for each of the years in the three-year period ended December 31, 2010, and our report dated March 21, 2011 expressed an unqualified opinion on those consolidated financial statements. Chartered Accountants, Licensed Public Accountants Toronto, Canada March 21, 2011 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. JAGUAR MINING INC. Consolidated Balance Sheet (Expressed in thousands of U.S. dollars) December 31, December 31, Assets Current assets: Cash and cash equivalents Note 17 $ $ Inventory Note 3 Prepaid expenses and sundry assets Note 4 Unrealized foreign exchange gains Note 5(a)(ii) Prepaid expenses and sundry assets Note 4 Net smelter royalty Note 6 Restricted cash Note 7 Property, plant and equipment Note 8 Mineral exploration projects Note 9 $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ $ Notes payable Note 10 Income taxes payable Asset retirement obligations Note 11 Deferred compensation liability Note 14 - Other liabilities - Notes payable Note 10 Future income taxes Note 12 Asset retirement obligations Note 11 Deferred compensation liability Note 14 Other liabilities Total liabilities Shareholders' equity Common shares Note 13(a) Stock options Note 13(c) Contributed surplus Deficit ) ) Commitments Notes 5,8,9,19 Subsequent events Note 20 $ $ On behalf of the Board: Gary E. German Director Daniel R. Titcomb Director The accompanying notes are an integral part of these consolidated financial statements. 3 JAGUAR MINING INC. Consolidated Statements of Operations and Comprehensive Loss (Expressed in thousands of U.S. dollars, except per share amounts) Year Ended Year Ended Year Ended December 31, December 31, December 31, Gold sales $ $ $ Production costs ) ) ) Stock-based compensation Notes 13(c),14 ) ) ) Depletion and amortization ) ) ) Gross profit Operating expenses: Exploration Stock-based compensation Notes 13(c),14 ) Administration Management fees Note 16(a) Amortization Accretion expense Note 11 Other Total operating expenses Income (loss) before the following ) Loss on forward derivatives Note 5(a)(i) - Loss (gain) on forward foreign exchange derivatives Note 5(a)(ii) ) ) Foreign exchange gain ) ) ) Interest expense Note 10 Interest income ) ) ) Gain on disposition of property Notes 9(a),10(b) Write down on Sabará property Note 8 - Other non-operating expenses - - Total other expenses Income (loss) before income taxes ) Income taxes Note 12 Current income taxes Future income taxes (recovered) ) Total income taxes Net loss and comprehensive loss for the year ) ) ) Basic and diluted net loss per share Note 15 $ ) $ ) $ ) Weighted average number of common shares outstanding Note 15 The accompanying notes are an integral part of these consolidated financial statements. 4 JAGUAR MINING INC. Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) Year Ended Year Ended Year Ended December 31, December 31, December 31, Cash provided by (used in): Operating activities: Net loss and comprehensive loss for the year $ ) $ ) $ ) Items not involving cash: Unrealized foreign exchange gain ) ) ) Stock-based compensation ) Non-cash interest expense Accretion of interest revenue ) - - Accretion expense Future income taxes (recovered) ) Depletion and amortization Write down on Sabará property Note 8 - Amortization of net smelter royalty - - Unrealized loss (gain) on foreign exchange contracts ) Gain on disposition of property ) - - Reclamation expenditure ) ) - Change in non-cash operating working capital Inventory ) ) Prepaid expenses and sundry assets ) ) ) Accounts payable and accrued liabilities Income taxes payable Deferred compensation liabilities ) - - ) Financing activities: Issuance of common shares, special warrants and warrants, net Shares purchased for cancellation - - ) Settlement of forward derivatives - - ) Decrease (increase) in restricted cash ) (4 ) Repayment of debt ) ) ) Increase in debt Other long term liabilities - Investing activities Mineral exploration projects ) ) ) Purchase of property, plant and equipment ) ) ) Proceeds from disposition of property - - ) ) ) Effect of foreign exchange on non-U.S. dollar cash and cash equivalents ) ) Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ Supplemental cash flow information Note 17 The accompanying notes are an integral part of these consolidated financial statements. 5 JAGUAR MINING INC. Consolidated Statements of Shareholders' Equity (Expressed in thousands of U.S. dollars) Common Shares Warrants Stock Options Contributed Deficit Total Surplus # $ # $ # $ Balance, December 31, 2007 ) Public offering Note 13(a)(ii) - Shares acquired under normal course issuer bid and cancelled Note 13(a)(iii) ) ) - ) ) Exercise of compensation warrants ) ) - Options granted Note 13(c) - Stock based compensation - Exercise of stock options Note 13(c) - - ) ) - - Vested options expired upon termination Note 13(c) - ) ) 14 - - Unvested options expired upon termination Note 13(c) - ) ) - - ) Net loss - ) ) Balance, December 31, 2008 - - ) Balance, December 31, 2008 - - ) Acquisition of Gurupi Property Note 9(d) - Public offering Note 13(a)(i) - Exercise of stock options Note 13(c) - - ) ) - - Unvested options expired upon termination Note 13(c) - ) ) - - ) Stock based compensation - Equity component of convertible Note 10(d) - Net loss - ) ) Balance, December 31, 2009 - - ) Balance, December 31, 2009 - - ) Exercise of stock options Note 13(c) - - ) ) - - Vested options expired upon termination Note 13(c) - ) ) - - Stock based compensation - Net loss - ) ) Balance, December 31, 2010 - - ) The accompanying notes are an integral part of these consolidated financial statements. 6 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2010 and 2009 1. Nature of Business: The activities of Jaguar Mining Inc. (the "Company") are directed towards developing and operating mineral projects in Brazil. 2. Significant Accounting Policies: The consolidated financial statements of the Company have been prepared in accordance with Canadian generally accepted principles (CDN GAAP) using the following significant accounting policies and are expressed in United States dollars. (a) Existing Accounting Policies: (i) Consolidation: These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries; Mineração Serras do Oeste Ltda. (“MSOL”), Mineração Turmalina Ltda. (“MTL”) and Mineração Chega Tudo Ltda. (“MCT”).All significant intercompany accounts and transactions have been eliminated on consolidation. (ii) Cash and cash equivalents: The Company considers deposits in banks, certificates of deposit and short-term investments with maturities of three months or less at the time of acquisition to be cash and cash equivalents.Cash held on deposit as security is classified as restricted cash (Note 7). (iii) Short-term Investments: Short-term investments include short-term money market instruments with terms to maturity at the date of the acquisition of between three and twelve months. Short-term investments are classified as held-for-trading and recorded at fair value. (iv) Inventory: Gold in process and ore in stockpiles are stated at the lower of the average total production cost or net realizable value.Production costs include direct labour, benefits, direct material and other direct product costs including depletion and amortization.Net realizable value represents estimated selling price in the ordinary course of business less any further costs expected to be incurred to completion. Raw materials and mine operating supplies are stated at the lower of cost, on a first-in first-out basis, or net realizable value. The nature of the leaching process inherently limits the ability to precisely monitor inventory levels.As a result, the metallurgical balancing process is monitored and the engineering estimates are refined based on actual results over time.The ultimate recovery of gold from a leach pad will not be known until the leaching process is concluded. 7 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2010 and 2009 (v) Net smelter royalty: The Company records its net smelter royalty at cost.Amortization of the net smelter royalty is calculated on a unit of production basis.Royalty revenue is recognized when the Company has reasonable assurance with respect to measurement and collectability. (vi) Property, plant and equipment: The Company’s property, plant and equipment are recorded at cost and are amortized over the useful life of the asset as follows: Processing plants - over the life of the plant, straight line Vehicles - 5 years, straight line Equipment - 5 -10 years, straight line Leasehold improvements - over term of lease, straight line Mining properties - unit of production method1 1Depletion of mining properties and amortization of preproduction and development costs are calculated and recorded on the unit-of-production basis over the mine’s estimated and economically proven and probable reserves of the mine and the portion of mineralization expected to be classified as reserves. (vii) Impairment: The carrying value of all categories of property, plant and equipment and net smelter royalty are reviewed for impairment whenever events or circumstances indicate the recoverable value may be less than the carrying amount.The net recoverable amount is based on estimates of undiscounted future net cash flows expected to be recovered from specific assets or groups of assets through their use or future disposition.Estimated future net cash flows are calculated using estimates of future recoverable reserves and resources, future commodity prices and expected future operating and capital costs.An impairment loss is recognized when the carrying value of an asset held for use exceeds the sum of the estimated undiscounted future net cash flows from its use.An impairment loss is measured as the amount by which the asset’s carrying amount exceeds its fair value.Assumptions, such as gold price, discount rate, and expenditures, underlying the fair value estimates are subject to risks and uncertainties.Impairment charges are recorded in the reporting period in which determination of impairment is made by management. (viii) Mineral exploration projects: The Company classifies exploration costs as green field or brown field according to the expected recoverability of the projects.Green field costs are exploration costs from the first evaluation of the target area through to the completion of a scoping study.All costs related to green field are expensed and included in exploration costs in the Consolidated Statements of Operations. Exploration costs, subsequent to confirmation of an area’s potential, are classified as brown field.The Company considers its brown field exploration costs to have the characteristics of property, plant and equipment.As such, the Company defers all brown field exploration costs, including acquisition costs, field exploration and field supervisory costs relating to specific properties until those properties are brought into production, at which time, they will be amortized on a unit of production basis based on their estimated economic life or until the properties are abandoned, sold, or considered to be impaired in value, at which time an appropriate charge will be made.After a mine property has been brought into commercial production the related costs will be transferred to property, plant and equipment. 8 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2010 and 2009 The recoverability of the amounts shown for mining interests is dependent on the existence of economically recoverable reserves, the ability to obtain financing to complete the development of such reserves and meet obligations under various agreements, and the success of future operations or dispositions. (ix) Income taxes: The Company accounts for income taxes under the asset and liability method.Under this method of tax allocation, future income tax assets and liabilities are determined based on differences between the financial statement carrying values and their respective income tax bases (temporary differences).Future income tax assets and liabilities are measured using the rates expected to be in effect when the temporary differences are likely to reverse.The effect on future income tax assets and liabilities of a change in tax rates is included in income in the period in which the change is substantively enacted.The amount of future income tax assets recognized is limited to the amount that is more likely than not to be realized. (x) Reclamation costs: The Company recognizes the liability arising from legal obligations associated with the retirement of long-lived assets that result from the acquisition, construction, development and/or normal operation of a long-lived asset.The fair value of a liability for an asset retirement obligation is recorded in the period in which it is incurred.When the liability is initially recorded, the cost is capitalized by increasing the carrying amount of the related long-lived asset.The Company amortizes the amount added to the asset using the depreciation method established for the related asset.The amortization expense is included in the statement of operations and accounted for in accumulated amortization.An accretion expense in relation with the discounted liability over the remaining life of the mining properties is accounted for in the statement of operations and added to the asset retirement obligation.The liability is adjusted at the end of each period to reflect the passage of time and changes in the estimated future cash flows underlying the obligation.Upon settlement of the liability, a gain or loss is recorded. (xi) Foreign currency translation: The U.S. dollar is considered to be the functional currency of the Company and of its subsidiaries.Monetary assets and liabilities of the Company's Brazilian operations are translated into U.S. dollars at the rate of exchange in effect at the balance sheet date, and non-monetary assets and liabilities are translated at the historical rate of exchange.Transactions in foreign currencies are translated at the actual rates of exchange.Foreign currency gains and losses are recognized in income. 9 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2010 and 2009 (xii) Revenue recognition: The Company produces gold doré which is further refined by a third party and sold to international banks and other financial institutions.Revenue is recognized when title is transferred, delivery is completed, and when the Company has reasonable assurance with respect to measurement and collectability. (xiii) Stock-based compensation: The Company has stock-based compensation plans, which are described in Notes 13(c) and 14.The Company accounts for all equity-settled stock-based payments using a fair value based method incorporating the Black-Scholes model. Under the fair value based method, compensation cost attributable to options granted is measured at fair value at the grant date and amortized on a straight line basis over the vesting period.No compensation cost is recognized for options that employees forfeit if they fail to satisfy the service requirement for vesting. The Company treats awards that call for settlement in cash, including share appreciation rights and performance awards, as liabilities. The value of these liabilities is re-measured at each reporting period based on the changes in the intrinsic values of the awards.Any gains or losses on re-measurement are recorded in the statement of operations.For any forfeiture of the awards, the accrued compensation cost will be adjusted by decreasing compensation cost in the period of the forfeiture. (xiv) Net loss per share: Basic net loss per share is computed by dividing the loss available to common shareholders by the weighted average number of common shares outstanding during the period. The dilutive effect of outstanding options and warrants and their equivalents are reflected in diluted net loss per share by the application of the treasury method. The computation of diluted net loss per share assumes conversion, exercise or contingent issuance of securities only when such conversion, exercise or issuance would have a dilutive effect on net loss per share. (xv) Use of estimates: The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, particularly valuation of mineral properties, recoverable taxes, future tax assets and liabilities, asset retirement obligations and measurement of inventories and disclosure of contingent assets and liabilities, at the date of the financial statements and the reported amounts of revenue and expenses during the periods.Actual results could differ from those estimates. (xvi) Stripping costs: Costs associated with the removal of overburden and other mine waste materials that are incurred in the production phase of mining operations are included in the cost of the inventory produced in the period in which they are incurred, except when the charges represent a betterment to the mineral property.Charges represent a betterment to the mineral property when the stripping activity provides access to reserves that will be produced in future periods that would not have been accessible without the stripping activity.The Company capitalizes costs related to a betterment of the mineral property.The charges are amortized over the reserve accessed by the stripping activity usingthe unit of production method. 10 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2010 and 2009 (xvii) Financial instruments- recognition and measurement The Company classifies all financial instruments as either held to maturity, held-for-trading, loans and receivables, available for sale or other financial liabilities. • Held-to-maturity financial assets are initially recognized at their fair values and subsequently measured at amortized cost using the effective interest method. Impairment losses are charged to net earnings in the period in which they arise. • Held-for-trading financial instruments are carried at fair value with changes in fair value charged or credited to net earnings in the period in which they arise. • Loans and receivables are initially recognized at their fair values, with any resulting premium or discount from the face value being amortized to income or expense using the effective interest method.Impairment losses are charged to net earnings in the period in which they arise. • Available-for-sale financial instruments are carried at fair value with changes in the fair value charged or credited to other comprehensive income.Impairment losses relating to an other than temporary impairment are charged to net earnings in the period in which they arise. • Other financial liabilities are initially measured at cost, net of transaction costs, or at amortized cost depending upon the nature of the instrument with any resulting premium or discount from the face value being amortized to income or expense using the effective interest method. • The following is a summary of the financial instruments outstanding and classifications as at December 31, 2010: Cash and cash equivalents Held-for-trading Restricted cash Held-for-trading Accounts receivable Loans and receivables Forward foreign exchange derivative contracts Held-for-trading Accounts payable and accrued liabilities Other liabilities Notes payable Other liabilities Deferred compensation liabilities Other liabilities The Company has used certain derivative financial instruments, principally forward sales contracts, to manage commodity price exposure on gold sales and forward foreign exchange contracts, to manage the Company’s exposure to changes in foreign exchange rates.Derivative financial instruments are used for risk management purposes and not for generating trading profits.Derivative financial instruments are not accounted for as hedges.Unrealized gains and losses on the derivative financial instruments are recognized in the statement of operations.Unrealized gains and losses on forward sales contracts are a result of the difference between the forward spot price of the gold and the forward sales contract price.Unrealized gains and losses on forward foreign exchange contracts are a result of the difference between the forward currency contract price and the spot price of the Brazilian reais (R$). 11 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2010 and 2009 (b) Accounting Standards Issued But Not Yet Implemented: (i) Business combinations: In January 2009, the CICA issued Section 1582, “Business Combinations,” effective for fiscal years beginning on or after January 1, 2011.Earlier adoption of Section 1582 is permitted. This pronouncement further aligns Canadian GAAP with US GAAP and IFRS and changes the accounting for business combinations in a number of areas.It establishes principles and requirements governing how an acquiring company recognizes and measures in its financial statements identifiable assets acquired, liabilities assumed, any non-controlling interest in the acquiree, and goodwill acquired.The section also establishes disclosure requirements that will enable users of the acquiring company’s financial statements to evaluate the nature and financial effects of its business combinations. (ii) Consolidated financial statements and non-controlling interests: In January 2009, the CICA issued Section 1601, “Consolidated Financial Statements,” and Section 1602, “Non-Controlling Interests,” effective for fiscal years beginning on or after January 1, 2011. Earlier adoption of these recommendations is permitted. These pronouncements further align Canadian GAAP with US GAAP and IFRS. Sections 1601 and 1602 change the accounting and reporting for ownership interests in subsidiaries held by parties other than the parent.Non-controlling interests are to be presented in the consolidated statement of financial position within equity but separate from the parent’s equity. The amount of consolidated net income attributable to the parent and to the non-controlling interest is to be clearly identified and presented on the face of the consolidated statement of income. In addition, these pronouncements establish standards for a change in a parent’s ownership interest in a subsidiary and the valuation of retained non-controlling equity investments when a subsidiary is deconsolidated.They also establish reporting requirements for providing sufficient disclosures that clearly identify and distinguish between the interests of the parent and the interests of the non-controlling owners. (iii) Financial instruments - recognition and measurement: On July 1, 2009, the CICA amended Section 3855 with regard to determining when a prepayment option in a host debt instrument is closely related to the host instrument and the amendment is effective for fiscal years beginning on or after January 1, 2011.The amendment states that if the exercise price of a prepayment option compensates the lender for an amount equivalent to the present value of the lost interest for the remaining term of the host instrument, the feature is considered closely related to the host contract in which it is embedded. (iv) International Financial Reporting Standards (“IFRS”) In January 2006, the CICA’s Accounting Standards Board (“AcSB”) formally adopted the strategy of replacing Canadian GAAP with IFRS for Canadian enterprises with public accountability.On February 13, 2008 the AcSB confirmed that the use of IFRS will be required in 2011 for publicly accountable profit oriented enterprises.Commencing with the interim period ended March 31, 2011 the Company will present restated comparative fiscal 2010 financial statements for annual and interim periods to be prepared in accordance with IFRS including the restatement of the opening balance sheet as at January 1, 2010. 12 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2010 and 2009 3. Inventory: Inventory is comprised of the following: Raw materials $ $ Mine operating supplies Ore stockpiles Gold in process $ $ Depletion and amortization costs included in inventory Ore stockpiles $ $ Gold in process $ $ Stock - based compensation costs included in inventory Ore stockpiles $
